315 So. 2d 136 (1975)
In re Joe Nathan JACKSON, alias
v.
STATE.
Ex parte Joe Nathan Jackson.
SC 1313.
Supreme Court of Alabama.
July 3, 1975.
Myron K. Allenstein, Gadsden, for petitioner.
No appearance for respondent.
SHORES, Justice.
Petition of Joe Nathan Jackson for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Jackson, alias v. State, 55 Ala.App. 334, 315 So. 2d 131.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and JONES, JJ., concur.